Furthermore, I am of the opinion that the judgment nonsuiting the case should be affirmed for the further reason that it appears from the uncontradicted evidence that the agency contract between the owners of the property involved, that is, Mrs. Carpenter and Dr. Carpenter, and the real-estate broker had expired and the negotiations had come to an end, and that the defendants had not at any time interfered with the efforts of the broker to effect a sale of the property during the agency. See Landrum v. Lipscomb, 62 Ga. App. 649
(2) (9 S.E.2d 205); Vaughn v. Clements, 65 Ga. App. 823,  826 (16 S.E.2d 607).